DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4, 8-13, 15, and 19-20 are currently pending and have been examined on their merits. 
Claims 1, 12, and 20 are currently amended see REMARKS January 12, 2021.

Allowable Subject Matter



Claims 1-2, 4, 8-13, 15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has claimed uniquely distinct features in the instant invention which are not found in the prior art, either singularly or in combination. 
The closest prior art of record is Liu (US 2019/0220824) discloses using machine learning systems to match job candidate resumes to job opening requirements based on a predictive system which includes training the machine learning system using a large number of resume profile data sets and job opening requirements. As well as receiving a plurality of resume data from a plurality of job candidates for a plurality of time slices to generate a predictive model for selecting a job applicant. 
The second closest reference Sarvana (US 2018/0032944) discloses a system of receiving biometric sensor data for a plurality of job candidates from a plurality of mobile 
The third closest reference Chess (US 2006/0287970) discloses a system of verifying job applicant resume information such as determining inconsistencies in a user’s resumes and using a heuristics analyzer to determine if a skill existed at the time a job applicant claimed to have developed it.
The fourth closes reference Devecka (US 2012/0311462) discloses an icon based resume system. Where job candidates and job seekers can enter job skill requirements as visual icons or symbols that are coded to display a skill level based on the icons appearance. As well as a system of matching a user to a job role based on similarities in their icons.
 However, the prior art, either alone or in combination, does not teach or fairly suggest “wherein said plurality of biometric sensor devices comprise a heart rate monitor, a blood pressure monitor, a temperature sensor, a pulse rate monitor, an ultrasonic sensor, an optical sensor, a video retrieval device, and humidity sensors. Second analyzing in real time, by said processor executing said self-learning software code and said natural language software code with respect to said biometric levels, said plurality of current resumes with respect to said previously generated time-based resumes and said results of said first analyzing; causing said processor to proceed to monitor and review personal attributes associated with a profession with respect to said plurality of job applicant and depict how associated skills of said plurality of job applicants have been adopted and improved over time; wherein said modifying comprises digitally removing bias and subjectivity, associated with presentation and usage of language of said plurality of current resumes, from said self-learning code. Automatically detecting by said processor, a calibration error of at least one sensor device of said plurality of sensor devices; and automatically calibrating, by said processor, software and hardware of said at least one sensor device.”  These features are claimed in all independent claims (Claims 1, 12, and 20). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
O’Malley (US 2019/0392355) Systems and methods for tracking, measuring, recruiting, and improving applicants, candidates, experts, and any resources qualifications and feedback.
McConnell (US 2016/0139791) System and method for generating a user profile based on skill information.
Gupta (US 2018/0307750) Opportunity network system for providing career insights by determining potential next positions and a degree of match to a potential next position.
Fang (US 2017/0286914) Systems and methods to develop training set of data based on resume corpus.
Rabcan, Jan, Monika Vaclavkova, and Rudolf Blasko. "Selection of appropriate candidates for a type position using C4. 5 decision tree." 2017 International Conference on Information and Digital Technologies (IDT). IEEE, 2017.
Menascé, Daniel A., and Hassan Gomaa. "A method for design and performance modeling of client/server systems." IEEE transactions on software engineering 26.11 (2000): 1066-1085.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/COREY RUSS/Examiner, Art Unit 3629 
    
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629